Citation Nr: 0029091	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post acute inferior myocardial infarction.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had periods of active duty service from August 
1965 to January 1969, in addition to numerous periods of 
active duty for training and inactive duty training as a 
member of the US Air Force Reserves.  For purposes of this 
claim, the veteran had a period of active duty from January 
6, 1997, to January 10 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claims 
on appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In November 1999, the veteran stated that he wished to have a 
personal hearing at the RO in lieu of a hearing before a 
traveling Veteran's Law Judge.


FINDINGS OF FACT

1.  The veteran has coronary artery disease which clearly and 
unmistakably existed prior to his January 1997 active duty.  

2.  The veteran suffered an acute inferior myocardial 
infarction in January 1997, during a period of active duty 
service, as a result of aggravation of his preexisting 
coronary artery disease.


CONCLUSION OF LAW

The veteran's acute inferior myocardial infarction was 
incurred during active duty due to aggravation of preexisting 
coronary artery disease.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption of soundness can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  Id.; 38 C.F.R. § 3.304(b) (1999).  
While there is no entrance examination report prior to the 
veteran's January 1997 active duty, his history of coronary 
artery disease was well-documented in his service medical 
reports.  Private records show that in March 1993 he was 
treated for chest pain that was ultimately determined to be 
non-cardiac in origin.  A cardiac catheterization showed only 
minor luminal irregularities in the right coronary artery 
with a 20 percent to 30 percent proximal lesion, and a normal 
left ventriculogram.  After a series of cardiac evaluations, 
an October 1994 Air Force Report of Medical Examination found 
the veteran medically qualified for return to duty.  Thus, as 
evidence shows that coronary artery disease clearly and 
unmistakably existed before the veteran's period of active 
duty that began in January 1997, it must next be determined 
whether the veteran's preexisting condition was aggravated 
during service.  

A preexisting disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993).

In the instant case, the evidence of record shows that the 
veteran was serving on active duty on January 6, 1997, when 
he suffered an acute inferior myocardial infarction (MI).  
The private medical records reveal that this was the 
veteran's second MI.  He had suffered an anterior myocardial 
infarction with ventricular fibrillation in January 1992.  
Subsequent cardiac evaluations showed that the veteran 
recovered from the MI, and an April 1992 thallium stress test 
was within normal limits.  There is no medical evidence of 
further cardiac injury or disability until the January 1997 
inferior MI, which occurred during active duty.  When the 
veteran was hospitalized for the MI, a cardiac 
catheterization was performed.  The physicians reported that 
the there was normal left ventricular function and 
essentially single vessel coronary disease involving the 
right coronary artery with a 70 percent distal stenosis and a 
30 percent proximal stenosis diffusely.  As is apparent in 
comparing the veteran's cardiac catheterizations from 1992 
and 1997, the right coronary artery disease had worsened over 
time.  While it is unclear whether the increase in the 
underlying disease was caused by active duty, the veteran 
unquestionably suffered an MI on active duty and the Board 
finds that separating the underlying disease from its obvious 
manifestation is unwarranted.  Accordingly, the Board finds 
that the evidence supports a finding that the veteran's 
coronary artery disease was aggravated by his active duty 
service and that entitlement to service connection for an MI 
is warranted.   38 U.S.C.A. § 5107(b). 



ORDER

Subject to the rules and regulations governing the award of 
benefits, service connection is granted for coronary artery 
disease, status post acute inferior myocardial infarction.  



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

